COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
JOHN FOX,                                                         )
                                                                              )             
No.  08-03-00500-CR
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )        
Municipal Court of Appeals
THE STATE OF TEXAS,                                     )
                                                                              )         
of El Paso County, Texas
Appellee.                           )
                                                                              )            
(TC# 03-MCA-2871)
                                                                              )
 
 
MEMORANDUM  OPINION
 
This is an
attempted appeal from a judgment by the Municipal Court of Appeals of the City
of El Paso that dismissed Appellant=s
appeal from the Municipal Court Number Two, City of El Paso , which had
dismissed the citation against Appellant John Fox for failing to maintain
financial responsibility.  In its
opinion, the Municipal Court of Appeals found that it had no jurisdiction over
the appeal because there was no conviction of Appellant and thereby dismissed
the appeal.  The issue before us is
whether Appellant timely filed his notice of appeal to this Court.  We conclude that he did not and dismiss the
attempted appeal for want of jurisdiction.




The Municipal
Court of Appeals signed its judgment dismissing Appellant=s appeal for want of jurisdiction on
October 27, 2003.  On November 25, 2003,
Appellant filed his notice of appeal to the municipal court clerk, which this
Court received on November 26, 2003.  See
Tex.Gov=t
Code Ann. ' 30.049
(Vernon 1988).
A timely notice of
appeal is necessary to invoke the jurisdiction of this Court.  See Olivo v. State, 918 S.W.2d 519, 522
(Tex.Crim.App. 1996).  Section 30.073(b)
of the Texas Government Code provides:
To perfect an appeal
from a decision of the appellate court to the court of appeals, an appellant
must file a written notice of appeal in the appellate court:
 
(1)        not later than the 10th day after the
final ruling on a motion for rehearing; or
 
(2)        if there is no motion for rehearing, not
later than the 10th day after the rendition of the decision.
 
Tex.Gov=t Code Ann. '
30.073(b); see also Tex.Gov=t Code Ann. '
30.032.
No motion for
rehearing was filed in this case, therefore Appellant=s
written notice of appeal to this Court is timely if filed with the Municipal
Court of Appeals no later than ten days after the rendition of the appellate
court=s
decision.  The last date allowed for
timely filing of the notice of appeal was November 6, 2003.  Appellant did not file his notice of appeal
until November 25, 2003.  Therefore,
Appellant failed to perfect this appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.
 
 
 
January
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)